Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 02/19/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 02/19/2021 is approved hence the double patenting rejection is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Mark Kendrick on 4/28/2021.

Amendment to the Claims
The following is the list of claimed that were amended, added and cancelled.
Claim 80 (currently amended) An apparatus comprising: one or more processors coupled to one or more physical memory devices to store executable instructions and to store binary digital signal quantities as physical memory states, wherein the executable instructions being accessible from the one or more physical memory devices for execution by the one or more processors; and the one or more processors able to store in at least one of the physical memory devices, binary signal quantities, if any, that are to result from execution of the instructions on the one or more processors, wherein the one or more physical memory devices also store a database, or portion thereof, and wherein the executable instructions to 
And wherein the execution of the transformation instructions to:
Generate the hierarchically structured tree via the one or more numerical signal values, wherein the hierarchically structured tree to comprise electronic content comprising binary digital signals and/or states;
Wherein the execution of the transformation instructions further to:
Present a query to the database or the portion thereof, with at least one probe numerical signal value to fetch the electronic content corresponding to the one or numerical values within the database, or the portion thereof.

Allowance
Claims 71-76, 78-85, 87-94 and 96-109 are allowable.

Reason for Allowance
Independent claims 71, 80 and 89 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
transform the database, or the portion thereof, to the form of a hierarchically structured tree via one or more numerical signal values corresponding to electronic content within the database, or the portion thereof; and wherein the execution of the transformation instructions to: generate the hierarchically structured tree via one or more numerical signal values corresponding to electronic content within the database, or the portion thereof;

Generate the hierarchically structured tree via the one or more numerical signal values, wherein the hierarchically structured tree to comprise electronic content comprising binary digital signals and/or states;
Wherein the execution of the transformation instructions further to:
Present a query to the database or the portion thereof, with at least one probe numerical signal value to fetch the electronic content corresponding to the one or numerical values within the database, or the portion thereof.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/28/2021